AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)       Page 1 of2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of North Carolina

                    United States of America
                                  V.                                        )
                          Justin Crenshaw                                   )
                                                                            )   Case No:         7:09-CR-54-IH
                                                                            )   USMNo: 51653-056
                                                                            )                   ----------
Date of Original Judgment:                August 9, 2010
Date of Previous Amended Judgment: _ _ _ _ __                               )   Sonya Allen
(Use Date ofLast Amended Judgment if Any)                                       Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(1 )(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last Judgment issued) of 240              months is reduced to 214 months on Count I
                                              (Complete Parts I and II ofPage 2 when motion is granted)

Counts 12 and 17 remain 60 months per count, concurrent. The term of supervised release in Count I is reduced to 4 years,
concurrent with the 5-year terms imposed in Counts 12 and 17.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions ofthejudgment(s) dated _A_u-=g~u_st_9~,_2_01_0~,--------------
shall remain in effect. IT IS SO ORDERED.


Order Date:


Effective Date:                                                      Malcolm J. Howard Senior U.S. District Judge
                    -(if-  -------
                        different from order date)                                                   Printed name and title
